DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Response to Amendment
Applicant’s amendment filed 6/2/2021 has been entered. 
Claims 2-6, 8-16 and 18 remain pending.
Claims 1, 7, and 17 are cancelled.
Claims 19-21 are new and now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding Claim 19, the claim recites “the stiffened region is a continuous region”. This limitation in combination with the limitation of “the stiffened region extending across the longitudinal slot” (of Claim 2) constitutes new matter as there is not sufficient support within the original disclosure for this combination of features. Specifically, the “longitudinal slot” referred to in Claim 2 appears to be defining a longitudinally extending anvil/cartridge assembly as “longitudinal” is not commonly used to refer to a slot in a circular stapler and therefore, attention is brought to the disclosed embodiment of Figures 8A-8B which depict two “discontinuous” stiffened regions (140). The term “continuous” is commonly referred to as meaning to have no end (i.e. a circle), however, in the embodiment of Figures 8A-8B, the stiffened regions clearly have ends. Therefore, the limitation of Claim 19 is viewed as constituting new matter. Note the 112(2nd para.) rejection below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the stiffened region is a continuous region”. This limitation in combination with the limitation of “the stiffened region extending across the longitudinal slot” (of Claim 2) renders the claim indefinite as it is unclear as to what Applicant is attempting to encompass with the term “continuous” given there does not appear to be sufficient support for the limitation of Claim 19 in combination with the limitations of Claim 2 (note the 112(1st para.) rejection above). If Applicant is still referring to the embodiment of Figures 8A-8B, the term “continuous” would appear to be inconsistent with its plain and ordinary meaning in the art (i.e. “having no end”).
Note where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-5, 8, 10-15, 18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hodgkinson (US Patent 9,675,351).
The applied reference has a common Assignee and joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Regarding Claim 2, Hodgkinson discloses a surgical stapling apparatus (10; Figure 1), comprising: 
an elongate tubular member (14) having a distal end (18); 
a jaw assembly (16) mounted on the distal end (18) of the elongate tubular member (14), the jaw assembly (16) including an anvil jaw member (20) having a tissue contacting surface (see Figure 7) defining a longitudinal slot (38; Figure 1) therethrough and a staple cartridge jaw member (22) having a tissue contacting surface (23; Figure 2A) defining a longitudinal slot (25) therethrough; and 
a surgical buttress (24; see Figure 2A) including a buttress body having a first rigidity and a stiffened region (weld region 40) defined in the buttress body having a second rigidity greater than the first rigidity (note that any form of “connection” can be viewed as “stiffening” and further an “ultrasonic weld” requires pressure to create the weld which will lead to a stiffened portion of the buttress body), the stiffened region (40) extending which provide the alternative of the buttress 24 being and/or bonded to the anvil) and attached to the tissue contacting surface (23) of the staple cartridge jaw member (22), or anvil jaw member (20; see Col 8, lines 5-10 which provide the alternative of the buttress 24 being and/or bonded to the anvil), on opposed sides of the longitudinal slot (25 or 38) to releasably secure the surgical buttress (24) to the anvil (20) or staple cartridge jaw member (22; see Col 3, lines 20-24 and Col 8, lines 34-42 and 45-55 which disclose the welds overlaying the slots and given the depicted locations of the “weld” in Figures 2A-3C, it is clear that the “weld” attaches the buttress on opposed sides of the respective slot).  

Regarding Claim 3, Hodgkinson discloses wherein the surgical buttress (24) has a rectangular shape (as shown) including first and second longitudinal side portions and proximal and distal end portions (clearly depicted).  

Regarding Claim 4, Hodgkinson discloses wherein the stiffened region (40) is defined in the proximal end portion of the surgical buttress (24; see Figures 3A and 3C; note further the embodiment of Figure 2A-2B can also be viewed as comprising the weld in the “proximal end portion” as such a “portion” can be a “portion” of the buttress that includes the “proximal end”; note “Annotated View of Figures 3A-3C” below with respect to Claim 8 for reference).  

Regarding Claim 5, Hodgkinson discloses wherein the stiffened region (40) is defined in the distal end portion of the surgical buttress (24; note the buttress 24 of can also be viewed as comprising the weld in the “distal end portion” as such a “portion” can be a “portion” of the buttress that includes the “distal end” which extends to a more proximal location; note “Annotated View of Figures 3A-3C” below with respect to Claim 8 for reference).  

Regarding Claim 8, Hodgkinson discloses the stiffened region (note 40 including 40a/b in Figures 3A-3C) is a first stiffened region (weld in “proximal end portion”) defined in the proximal end portion (see “Annotated View of Figures 3A-3C” below”) of the surgical buttress and the surgical buttress (24) includes a second stiffened region (weld in “distal end portion”) defined in the distal end portion of the surgical buttress (24).  


    PNG
    media_image1.png
    466
    377
    media_image1.png
    Greyscale

Annotated View of Figures 3A-3C


Regarding Claim 10, Hodgkinson discloses wherein each of the first and second stiffened regions (40) extends transversely across the longitudinal slot (25 or 38) defined in the tissue contacting surface of the anvil (20) or staple cartridge jaw member (22; note Col 8, lines 5-10 disclose the buttress can be welded to either or both of the cartridge and anvil; see also Col 8, lines 34-55).  

Regarding Claim 11, Hodgkinson discloses wherein the first and second stiffened regions (40, 40a/b; see Figures 3A-3C) are respectively disposed proximal and distal to staple retaining slots (52; Figure 2A) defined in the tissue contacting surface (23) of the staple cartridge jaw member (22; note given the location of the “welds 40”, it can be reasonably assumed that given any weld “40” (i.e. in Figures 3A-3B), the weld will be distal and/or proximal to at least one staple slot; also note welds “40b” of Figure 3C clearly extend proximal and distal to all of the slots).  

Regarding Claim 12, Hodgkinson discloses a staple cartridge assembly (22, 24; Figure 1) for use with a surgical stapling apparatus, the staple cartridge assembly comprising: 
a cartridge body (32; Figure 2A) including a tissue contacting surface (23) defining a plurality of staple retaining slots (52)and a longitudinal slot (25); and 
a surgical buttress (24) including a buttress body having a first rigidity and a stiffened region (40) defined in the buttress body having a second rigidity greater than the first rigidity (note that any form of “connection” can be viewed as “stiffening” and further an “ultrasonic weld” requires pressure to create the weld which will lead to a stiffened portion of the buttress body), the stiffened region (40) extending across the longitudinal slot (25) of the cartridge body (32) and attached to the tissue contacting surface (23) of the cartridge body (32) on opposed sides of the longitudinal slot (25) to releasably secure the surgical buttress (24)  to the cartridge body (32; see Col 3, lines 20-24 and Col 8, lines 34-42 and 45-55 which disclose the welds overlaying the slots and given the depicted locations of the “weld” in Figures 2A-3C, it is clear that the “weld” attaches the buttress on opposed sides of the respective slot).  

Regarding Claim 13, Hodgkinson discloses wherein the surgical buttress (24) has a rectangular shape defined by first and second longitudinal side portions and proximal and distal end portions (as shown). 
 
Regarding Claim 14, Hodgkinson discloses wherein the stiffened region (40, 40a/b; Figures 2A-3C) is defined in the proximal end portion of the surgical buttress (24; see the “Annotated View of Figures 3A-3C” above).  

Regarding Claim 15, Hodgkinson discloses wherein the stiffened region (40, 40a/b) is defined in the distal end portion of the surgical buttress (24; see the “Annotated View of Figures 3A-3C” above).  

Regarding Claim 18, Hodgkinson discloses wherein the stiffened region (40, 40a/b) is disposed proximal or distal to the staple retaining slots (52) defined in the tissue contacting surface (23) of the cartridge body (32; note given the location of the “welds 40”, it can be reasonably assumed that given any weld “40” (i.e. in Figures 3A-3B), the weld will be distal and/or proximal to at least one staple slot; also note welds “40b” of Figure 3C clearly extend proximal and distal to all of the slots).  

Regarding Claim 20, Hodgkinson discloses the stiffened region (40, 40a,b)  is a compressed region of the buttress body of the surgical buttress (24; see Figures 4A-4B; Col 9, lines 24-37 disclose application of pressure, hence compression, on regions to form welds).  

Regarding Claim 21, Hodgkinson disclose the surgical buttress (24) includes a stiffening agent in the stiffened region (40, 40a/b; note Col 6, line 40-44 discloses the buttress can include polyethylene glycol which per Para. 0019 of the application specification, acts as a stiffening agent).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 6, 9, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hodgkinson (US Patent 9,675,351), in view of Huitema (US PGPUB 2009/0206143).
The applied reference has a common Assignee and join Inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

Regarding Claims 6, 9, 16, and 19, Hodgkinson discloses essentially all elements of the claimed invention, including the features of Claims 2, 3, 8, and 13, in which Claims 6, 9, 16 and 19 depend from, respectively, but fails to disclose wherein each stiffened region extends across a width of the surgical buttress from the first longitudinal side portion to the second longitudinal side portion of the buttress body and the region being continuous. 
Attention can be brought to the teachings of Huitema which includes another surgical stapling apparatus (10; Figure 3) which comprises a buttress body (36a, 36a’; Figure 11 or 502; Figures 29-30) which is releasably attached to the tissue contacting surfaces of the anvil (24, 526) and cartridge (26, 522) jaw assemblies by connections such as pins (38) or adhesive (512; Figures 29, 30) wherein the connections (pins or adhesive) are positioned along an outer perimeter of the buttress body (36a, 36a’, 502; Paras. 0084, 0103) across a width of the surgical buttress (36a, 36a’, 502) from the first longitudinal side portion to the second longitudinal side portion of the buttress body. Note that the positioning of the connections (pins 38 and adhesive 502) along the outer perimeter leads to a teaching of the connections comprising the same placement/arrangement as the claimed placement/arrangement of the stiffened regions as claimed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have positioned the stiffened/weld regions of Hodgkinson along the outer perimeter of the buttress as taught by Huitema. By modifying Hodgkinson in this manner, the positioning of the stiffened regions will prevent, or at least assist in preventing, the buttress material from peeling away from the staple cartridge and/or the anvil face when instrument is inserted through a trocar or engaged with tissue as taught by Huitema (see Para. 0084).  
	Note that since the combination of Hodgkinson in view of Huitema above, would lead to the weld /stiffened regions extending along the outer perimeter of the buttress, the stiffened region would extend across the width as claimed. Note that the distal and proximal portions of the resultant weld/stiffened regions would extend as claimed in Claim 9. 
	Further regarding Claim 19, while it can be reasonably assumed that the resultant weld/stiffened region would be continuous as claimed in Claim 19, alternatively, in the event that the modified weld is not continuous, in which Examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure the weld as a continuous weld because Applicant has not disclosed that the specific continuous shape of the weld/stiffened region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the weld/stiffened region of Hodgkinson, as modified, because the buttress will be effectively releasably attached to the jaw member. Therefore, it would have been an obvious matter of design choice to modify Hodgkinson to obtain the invention as specified in the claim.


Claims 12-16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trumbull (US Patent 5,263,629), in view of Huitema (US PGPUB 2009/0206143).

Regarding Claim 12, Trumbull discloses a staple cartridge assembly (50, 52; Figure 1 and 3) for use with a surgical stapling apparatus (10), the staple cartridge assembly comprising: 
a cartridge body (50) including a tissue contacting surface defining a plurality of staple retaining slots (53) and a longitudinal slot (as shown; Col 3, lines 20-28); and 
a surgical buttress (52) including a buttress body (52) having a first rigidity (areas of 52 not attached to cartridge 50) and at least one stiffened region (areas of “ultrasonic welds”; Col 3, lines 34-37) defined in the buttress body (52) having a second rigidity greater than the first rigidity (note that any form of “connection” can be viewed as “stiffening” and further an “ultrasonic weld” requires pressure to create the weld which will lead to a stiffened portion of the buttress body), the stiffened region (areas of “ultrasonic welds”) attached to the tissue contacting surface of the cartridge body (50) on opposed sides of the longitudinal slot (see Col 3, lines 34-37 which discloses the welds on longitudinal edges of the buttress and the longitudinal edges must be on opposed sides of the slot) to releasably secure the buttress (52) to the cartridge body (50; Col 3, lines 34-37, lines 54-58)

However, Trumbull does not explicitly disclose the stiffened region extending across the longitudinal slot of the cartridge body. 
Attention can again be brought to the teachings of Huitema teaches another surgical stapling apparatus (10; Figure 3) which comprises a buttress body (36a, 36a’; Figure 11 or 502; Figures 29-30) which is releasably attached to the tissue contacting surfaces of the anvil (24, 526) and cartridge (26, 522) jaw assemblies by connections such as pins (38) or adhesive (512; Figures 29, 30) wherein the connections (pins or adhesive) are positioned along an outer perimeter of the buttress body (36a, 36a’, 502; Paras. 0084, 0103) wherein a longitudinal slot of both the anvil and cartridge extend proximally and distally of the buttress bodies (36a, 36a’, 502; see Figure 11) and therefore, the pin connections/adhesive connection extends across the longitudinal slot such that the connection region attaches to opposed sides of the longitudinal slot. 
Note that the positioning of the connections (pins 38 and adhesive 502) along the outer perimeter leads to a teaching of the connections comprising the same placement/arrangement such as across the longitudinal slot as the claimed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have positioned the stiffened/weld regions of Trumbull along the outer perimeter of the buttress including an area that extends across the longitudinal slot as taught by Huitema. By modifying Trumbull in this manner, the positioning of the stiffened regions will prevent, or at least assist in preventing, the buttress material from peeling away from the staple cartridge and/or the anvil face when instrument is inserted through a trocar or engaged with tissue as taught by Huitema (see Para. 0084).  
 
Regarding Claim 13, Trumbull, as modified, discloses the surgical buttress (52) has a rectangular shape (as shown) including first and second longitudinal side portions and proximal and distal end portions (as clearly depicted in Figures 1 and 3). 

Regarding Claim 14, Trumbull, as modified, discloses wherein the stiffened region (areas of “ultrasonic welds”) is defined in the proximal end portion of the surgical buttress (52; see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include the proximal end portion).  

Regarding Claim 15, Trumbull, as modified, discloses wherein the stiffened region (areas of “ultrasonic welds”) is defined in the distal end portion of the surgical buttress (52; see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include the distal end portion).  

Regarding Claim 16, Trumbull, as modified, discloses the stiffened region (areas of “ultrasonic welds”) extends across a width of the surgical buttress (52) from the first longitudinal side portion to the second longitudinal side portion of the buttress body (see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include a weld/stiffened portion across the width as claimed).  

Regarding Claim 18, Trumbull, as modified, discloses wherein the stiffened region (areas of “ultrasonic welds”) is disposed proximal or distal to the staple retaining slots (53) defined in the tissue contacting surface of the cartridge body (50; see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include a weld/stiffened portion distal and/or proximal to at least some of the slots).


Claims 2-6, 8-11 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trumbull (US Patent 5,263,629), in view of Grant (US Patent 6,592,597), and in further view of Huitema (US PGPUB 2009/0206143).

Regarding Claim 2, Trumbull discloses a surgical stapling apparatus (10; Figure 1), comprising: 
a jaw assembly (20, 40, 50, 60) including an anvil jaw member (60) having a tissue contacting surface (66,68; Figure 7) defining a longitudinal slot therethrough and a staple cartridge jaw member (50) having a tissue contacting surface (58) a longitudinal slot therethrough (see Col 4, lines 35-40); and 
a surgical buttress (52) including a buttress body (52) having a first rigidity (areas of 52 not attached to cartridge 50) and a stiffened region (areas of “ultrasonic welds”; Col 3, lines 34-37) defined in the buttress body (52) having a second rigidity greater than the first rigidity (note that any form of “connection” can be viewed as “stiffening” and further an “ultrasonic weld” requires pressure to create the weld which will lead to a stiffened portion of the buttress body), the stiffened region (“ultrasonic welds”) attached to the tissue contacting surface of the staple cartridge jaw assembly (50) or a tissue contacting surface (i.e. 66, 68; Figure 7) of the anvil jaw assembly (60) on opposed sides of the longitudinal slot (see Col 3, lines 34-37 which discloses the welds on longitudinal edges of the buttress and the longitudinal edges must be on opposed sides of the slot) to releasably secure the buttress (52) to the anvil or cartridge jaw member (50; see Col 3, lines 34-37, lines 54-58)
Trumbull further discloses the principles of the invention can be used in other types of surgical staplers (see Col 5, lines 3-19), however, Trumbull fails to explicitly disclose the stapling apparatus (10) comprising an elongate tubular member having a distal end wherein the jaw assembly is mounted on the distal end. Further Trumbull fails to explicitly disclose the stiffened region extends across the longitudinal slot of either jaw member. 
Attention can be brought to Grant which teaches a surgical stapling apparatus (20; Figure 1), comprising an elongate tubular member (30) having a distal end (as shown) and a jaw assembly (35) mounted on the distal end of the elongate tubular member (30).
Trumbull mentions the use of the invention with an endoscopic instrument (Col 5, lines 15-19). The use of elongated tubular members with surgical stapling instruments is a well-known feature in the art. It would have been obvious to one of ordinary skill in the art to have used the buttress and its attachment means of Trumbull in an apparatus such as that of Grant. By utilizing the apparatus of Grant, the apparatus can be used in a minimally invasive manner and can have a much greater reach relative to the handle of the operator while achieving the benefits of the buttress and its attachment of Trumbull.
Further, see the teachings of Huitema (see previous 103 rejection above). Note that the positioning of the connections (pins 38 and adhesive 502) along the outer perimeter leads to a teaching of the connections comprising the same placement/arrangement such as across the longitudinal slot as the claimed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have positioned the stiffened/weld regions of Trumbull along the outer perimeter of the buttress such that it includes an area extending across the longitudinal slot as taught by Huitema. By modifying Trumbull in this manner, the positioning of the stiffened regions will prevent, or at least assist in preventing, the buttress material from peeling away from the staple cartridge and/or the anvil face when instrument is inserted through a trocar or engaged with tissue as taught by Huitema (see Para. 0084).

Regarding Claim 3, Trumbull, as modified, discloses the surgical buttress (52) has a rectangular shape (as shown) including first and second longitudinal side portions and proximal and distal end portions (as clearly depicted in Figures 1 and 3).  

Regarding Claim 4, Trumbull, as modified, discloses wherein the stiffened region (areas of “ultrasonic welds” as modified) is defined in the proximal end portion of the surgical buttress (52; see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include the proximal end portion).  

Regarding Claim 5, Trumbull, as modified, discloses wherein the stiffened region (areas of “ultrasonic welds”) is defined in the distal end portion of the surgical buttress (52; see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include the distal end portion).  

Regarding Claim 6, Trumbull, as modified, discloses the stiffened region (areas of “ultrasonic welds”) extends across a width of the surgical buttress from the first longitudinal side portion to the second longitudinal side portion of the buttress body (52; see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include along the width as claimed).  

Regarding Claim 8, Trumbull, as modified, discloses the stiffened region (areas of “ultrasonic welds”) is a first stiffened region defined in the proximal end portion of the surgical buttress and the surgical buttress includes a second stiffened region defined in the distal end portion of the surgical buttress (52; see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include both a distal and proximal end portion defined by different stiffened regions).  .  

Regarding Claim 9, Trumbull, as modified, discloses each of the first and second stiffened regions (areas of “ultrasonic welds” as modified) extends across a width of the surgical buttress from the first longitudinal side portion to the second longitudinal side portion of the buttress body (see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include both a distal and proximal end portions which would extend widthwise as claimed).  

Regarding Claim 10, Trumbull, as modified, discloses at least one of the first and second stiffened regions extends transversely across the longitudinal slot defined in the tissue contacting surface of the anvil (60) or staple cartridge jaw member (50; see Figure 1 of Trumbull shows the longitudinal slot ending prior to reaching a position distally of the buttress but clearly shows the slot extending proximally of the buttress). However, because the longitudinal slot of Trumbull is not explicitly disclosed as extending distally of the buttress (52), it is unclear as to whether or not both stiffened regions (areas of “ultrasonic welds” as modified to be along the outer perimeter as taught by Huitema), would extend transversely across the longitudinal slot thereof. 
Further attention can be brought to the teachings of Huitema which clearly teaches the longitudinal slots of the jaw members (24, 20; Figure 11) extending both proximally and distally of the buttress (36a, 36a’) thereon (see Figure 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Trumbull to extend the longitudinal slot and/or position the buttress such that the slot extends proximally and distally of the buttress of Trumbull as taught by Huitema. By modifying Trumbull in this manner, the buttress will be severed completely and further this would help further release of the buttress from the jaw members. 
Regarding Claim 11, Trumbull, as modified, discloses the first and second stiffened regions (areas of “ultrasonic welds” as modified) are respectively disposed proximal and distal to staple retaining slots defined in the tissue contacting surface of the staple cartridge jaw member (50; see the modification above, as the areas of “ultrasonic welds” would, as modified in view of Huitema, would be along the outer perimeter of the buttress which would readily include both a distal and proximal end portions which would be positioned such that several staple slots are positioned relatively as claimed).

Regarding Claim 19, Trumbull, as modified, discloses the stiffened region (areas of “ultrasonic welds” as modified) is a continuous region defined in the buttress body (52; it can be reasonably assumed that the resultant weld/stiffened region would be continuous as claimed as the outer perimeter, in which the welds are modified to be disposed along, is continuous). Further regarding Claim 19, while it can be reasonably assumed that the resultant weld/stiffened region would be continuous as claimed in Claim 19, alternatively, in the event that the modified weld is not continuous, in which Examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure the weld as a continuous weld because Applicant has not disclosed that the specific shape of the weld/stiffened region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the weld/stiffened region of Trumbull, as modified, because the buttress will be effectively releasably attached to the jaw member. Therefore, it would have been an obvious matter of design choice to modify Trumbull to obtain the invention as specified in the claim.

Regarding Claim 20, Trumbull, as modified, discloses the stiffened region (areas of “ultrasonic welds”) is a compressed region of the buttress body of the surgical buttress (52; note that in order to form an ultrasonic weld, pressure must be applied and therefore such pressure will compress the buttress).  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trumbull (US Patent 5,263,629), in view of Grant (US Patent 6,592,597) and Huitema (US PGPUB 2009/0206143), as applied to Claim 2, and in further view of Stopek (US PGPUB 2008/0140115).

Regarding Claim 21, Trumbull, as modified, discloses essentially all elements of the claimed invention but fails to disclose the surgical buttress (52) includes a stiffening agent in the stiffened region.
Attention can be brought to the teachings of Stopek which includes another buttress (60; Figure 1) which includes a reinforcement/stiffening agent (mesh 62; see Figure 1B; Para. 0039).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Trumbull by incorporating a stiffening agent as taught by Stopek throughout the buttress (therefore including the stiffened regions) of Trumbull as such a modification will strengthen the buttress thereof and further prevent deformation of the buttress during manipulation and application to the tissue and therefore the buttress can better maintain its shape and therefore its desired positioning.


Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on pages 8-10 that:

    PNG
    media_image2.png
    209
    712
    media_image2.png
    Greyscale
…

    PNG
    media_image3.png
    313
    714
    media_image3.png
    Greyscale
…

    PNG
    media_image4.png
    282
    715
    media_image4.png
    Greyscale


	Examiner respectfully asserts that Para. 0103 of Huitema explicitly states “adhesive can be applied to the buttress material along the outer perimeter of body portion 502” and therefore, Huitema clearly teaches the use of an attachment means, in this instance being adhesive, for a buttress being along the outer perimeter of the buttress. Huitema also mentions an arrangement of connection pins (38; see figure 11) which also forms a connection in a width direction of the buttress and whether or not the connection pins or adhesive is used, the same benefit as mentioned in Para. 0084 of Huitema would still be attained. Further as clearly depicted in Figure 11 of Huitema, the slots of the anvil and cartridge jaw members are clearly in a position that the outer perimeter of the buttress extends across the slots. Further as shown in Figure 1, the slot of at least the cartridge jaw member is also positioned such that the welds, as modified to be around the perimeter of the buttress, will extend across the slot as claimed.
	Therefore, it can be reasonably concluded that it would have been obvious to one of ordinary skill in the art at the time of the invention to have arranged the welds of Trumbull along the outer perimeter of the buttress in view of the teaching of Huitema given the motivations outlined (see Para. 0084 of Huitema) and further it can be reasonably concluded that the resultant weld/stiffened portion will extend across the slot as claimed based on the structure and positions of the slots and buttresses in Trumbull and/or Huitema. 

Note that the previous 103 rejections of Grant, in view of Trumbull have been withdrawn.
Note that the previous rejections over Dalessandro have been withdrawn as the buttress of Dalessandro is pressure fit within the slot and therefore the stiffened region cannot be viewed as attached to the tissue contacting surface on opposite sides of the slot as the attachment of the stiffened region is within the slot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/6/2021